
	
		II
		110th CONGRESS
		2d Session
		S. 3402
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide information and education to consumers
		  concerning health care services and health insurance coverage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumer Health Education and
			 Transparency Act of 2008.
		2.Office of
			 Consumer Health Education and Information
			(a)EstablishmentThe Secretary of Health and Human Services
			 (referred to in this Act as the Secretary) shall establish within
			 the Department of Health and Human Services an office to be known as the
			 Office of Consumer Health Education and Information (referred to
			 in this Act as the Office) to provide consumers of health care
			 services and health insurance with information, through education and outreach,
			 concerning personal health and wellness and health insurance coverage.
			(b)DirectorThe Office shall be headed by a Director
			 who shall be appointed by the Secretary,
			(c)DutiesThe
			 Office shall—
				(1)collect and
			 organize personal health and wellness information from private and public
			 sources and disseminate such information to members of the general public to
			 improve personal health awareness and behaviors;
				(2)collect and
			 organize information on available health insurance options and consumer health
			 insurance protections in each of the 50 States and United States territories
			 and disseminate such information to the general public through the Internet
			 website established under paragraph (8) and the Federal Citizen Information
			 Center hotline established under paragraph (5);
				(3)coordinate the
			 public health education and outreach efforts of organizations and offices
			 within the Department of Health and Human Services, including the Centers for
			 Medicare & Medicaid Services, the Health Resources and Services
			 Administration, the National Institutes of Health, the Centers for Disease
			 Control and Prevention, and the Administration on Aging, to increase the
			 effectiveness of such efforts;
				(4)enter into
			 interagency agreements with the Federal Trade Commission, the Department of
			 Labor, and other Federal agencies determined appropriate by the Secretary to
			 facilitate the coordination of personal health and wellness or health insurance
			 information provided to consumers;
				(5)enter into an
			 interagency agreement with the General Services Administration to operate
			 directly or indirectly, through grant or contract, a 24-hour, toll-free
			 telephone hotline at the Federal Citizen Information Center to provide consumer
			 information regarding health insurance and personal health and wellness
			 behaviors as well as direct consumers to geographically appropriate
			 resources;
				(6)identify and
			 develop methods to increase the quality and amount of information available to
			 consumers regarding the cost, quality, and availability of health care services
			 and health insurance plans;
				(7)develop
			 partnership agreements with public and private organizations to improve the
			 education of the general public regarding personal health and wellness and
			 health insurance;
				(8)develop and
			 maintain a consumer education Internet website to provide information
			 concerning personal health and wellness and health insurance; and
				(9)develop and
			 disseminate relevant information for employers purchasing health insurance
			 coverage for employees and their families.
				(d)Annual
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Secretary shall submit to Congress a report
			 that includes—
				(1)a detailed review
			 of the Office’s activities, operations, and achievements during the year for
			 which the report is being prepared;
				(2)a description of
			 the Office’s goals for the year following the year for which the report is
			 being prepared and a strategic plan for the operation and activities of the
			 Office to achieve such goals; and
				(3)a detailed
			 request for additional appropriations needed for the implementation of such
			 plan, as appropriate.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated, such
			 sums as may be necessary to carry out this section.
			3.Development and
			 utilization of uniform summary of benefits explanation
			(a)In
			 generalThe Secretary shall request the National Association of
			 Insurance Commissioners (referred to as the NAIC) to develop, and
			 submit to the Secretary not later than 12 months after the date of enactment of
			 this Act, standards for use by health insurance issuers in compiling and
			 providing to enrollees a summary of benefits explanation that accurately
			 represents the benefits and coverage provided by the issuer under the
			 applicable health insurance plan. In developing such standards, the NAIC shall
			 consult with a working group composed of representatives of health
			 insurance-related consumer advocacy organizations, issuers of health insurance
			 plans, and other qualified individuals.
			(b)RequirementsThe
			 standards for the summary of benefits explanation developed under subsection
			 (a) shall provide for the following:
				(1)AppearanceThe
			 standards shall ensure that the summary is presented in a uniform format that
			 does not exceed 4 pages in length and does not include print smaller than
			 12-point font.
				(2)LanguageThe
			 standards shall ensure that the language used in the summary is presented in a
			 manner determined to be understandable by the average health plan
			 enrollee.
				(3)ContentsThe
			 standards shall ensure that the summary includes—
					(A)information
			 determined to be essential to a consumer’s understanding of the applicable
			 health insurance plan benefits;
					(B)uniform
			 definitions of standard insurance terms;
					(C)examples to
			 illustrate common benefits scenarios; and
					(D)illustrations
			 that enhance consumer understanding of the explanation.
					(c)Regulations
				(1)SubmissionIf,
			 not later than 12 months after the date of enactment of this Act, the NAIC
			 submits to the Secretary the standards provided for under subsection (a), the
			 Secretary shall, not later than 60 days after the date on which such standards
			 are submitted, promulgate regulations to apply such standards to entities
			 described in subsection (c)(2).
				(2)Failure to
			 submitIf the NAIC fails to submit to the Secretary the standards
			 under subsection (a) within the 12-month period provided for in paragraph (1),
			 the Secretary shall, not later than 90 days after the expiration of such
			 12-month period, promulgate regulations providing for the application of
			 Federal standards for the summary of benefit explantion to entities described
			 in subsection (d)(2).
				(d)Requirement To
			 provide
				(1)In
			 generalNot later than 24 months after the date of enactment of
			 the Act, each entity described in paragraph (2) shall, prior to the effective
			 date of any health insurance coverage provided by the entity to an individual,
			 provide to such individual a summary of benefits explanation pursuant to the
			 standards promulgated by the Secretary under subsection (c).
				(2)Entities
					(A)In
			 generalAn entity is described in this paragraph is—
						(i)a
			 health insurance issuer (including a group health plan) offering health
			 insurance coverage within the United States (including carriers under the
			 Federal Employee Health Benefits Program under chapter 89 of title 5, United
			 States Code);
						(ii)the Secretary
			 with respect to coverage under the Medicare, Medicaid, and SCHIP programs under
			 titles XVIII, XIX, and XXI of the Social Security Act (42 U.S.C. 1395, 1396,
			 1397aa et seq.);
						(iii)the Secretary
			 of Veterans Affairs with respect to coverage provided through the Department of
			 Veterans Affairs; and
						(iv)the Secretary of
			 Defense with respect to military health program coverage under chapter 55 of
			 title 10, United States Code, including under the TRICARE program (as defined
			 in section 1072(7) of such title).
						(B)LimitationAn
			 entity described in the paragraph shall not include a self-funded group health
			 plan to which the Employee Retirement Income Security Act of 1974
			 applies.
					(e)PreemptionThe
			 standards promulgated under subsection (c) shall preempt any related State
			 standards that require summary of benefits health plan explanations that
			 provide less information to consumers, as determined by the Secretary.
			(f)Failure To
			 provideAn entity described in subsection (d)(2) that willfully
			 fails to provide the information required under this section shall be subject
			 to a fine of not more than $1,000 for each such failure. Such failure with
			 respect to each enrollee shall constitute a separate offense for purposes of
			 this subsection.
			4.Consumer Health
			 Education and Outreach Initiative
			(a)EstablishmentNot
			 later than 12 months after the date of enactment of this Act, the Secretary,
			 acting through the Director of the Office, shall establish and implement a
			 consumer health education and outreach initiative through the use of print,
			 Internet, television, and radio media.
			(b)Required
			 informationThe initiative established under subsection (a) shall
			 provide consumers with information concerning the following:
				(1)The importance of
			 adopting responsible personal health and wellness behaviors.
				(2)The important
			 role of health insurance coverage in maintaining personal health and wellness
			 behaviors.
				(3)The impact of
			 individuals without health insurance on the general health care market and
			 costs of health care services.
				(4)The importance of
			 utilizing preventive health services and how to access such services.
				(5)The operation of
			 health insurance plans.
				(6)Common health
			 care terminology.
				(7)The information
			 that a consumer should obtain about health care services and health insurance
			 plans prior to participating.
				(8)The availability
			 of, and eligibility for, Federal health care programs and assistance.
				(9)The format and
			 content of the summary of benefits explanation required under section 3.
				(10)The resources
			 available through the Office and how to access those resources, including the
			 Internet website and toll free hotline.
				(c)LanguagesThe
			 Secretary shall provide information through the initiative under subsection (a)
			 in multiple languages and in an accessible format for individuals with sight
			 and hearing disabilities.
			(d)DurationThe
			 initiative under subsection (a) shall be at least 6 months in duration.
			(e)Authorization
			 of appropriationsThere is authorized to be appropriated,
			 $10,000,000 to carry out this section.
			5.Report
			 Concerning End-of-Life Care Education and Spending
			(a)StudyThe
			 Secretary, in consultation with the representatives described in subsection
			 (c), shall conduct a comprehensive study of matters related to improved
			 consumer education on end-of-life care decisions and spending. Such study shall
			 evaluate issues including—
				(1)consumer
			 attitudes and questions regarding end-of-life care decisions;
				(2)effective
			 outreach methods to increase consumer understanding of end-of-life care
			 considerations and tools for making end-of-life care decisions;
				(3)methods for
			 empowering consumers to ensure that their end-of-life care instructions are
			 properly executed;
				(4)the appropriate
			 timing and venues for end-of-life care discussions between health care
			 consumers and providers;
				(5)ethical and legal
			 considerations considered by consumers when making end-of-life care
			 decisions;
				(6)trends in
			 end-of-life care spending and the impact of such spending on overall health
			 care costs; and
				(7)potential
			 strategies for addressing any identified end-of-life care spending
			 issues.
				(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress, a report concerning the study conducted under
			 subsection (a) together with the recommendations of the Secretary for
			 legislative or administrative action where appropriate.
			(c)RepresentativesThe
			 representatives described in this subsection include representatives from the
			 following groups, organizations, or associations:
				(1)A senior citizen
			 advocacy organization.
				(2)A hospice
			 organization.
				(3)A physician-based
			 hospice and palliative care organization.
				(4)A home-health
			 organization.
				(5)A long-term care
			 advocacy organization.
				(6)A cancer research
			 organization.
				(7)A patient
			 advocacy organization.
				(8)A faith-based
			 health care organization.
				(9)A nurse-based
			 medical association.
				(10)A
			 geriatrician-based medical association.
				(11)An academic
			 medical institution.
				(12)A caregiver
			 advocacy organization.
				(13)A chronic
			 disease advocacy organization.
				(14)A disability
			 rights advocacy organization.
				(15)A social work
			 association.
				(16)A pediatric
			 palliative care organization.
				(17)A veterans
			 health care organization.
				6.Establishment of
			 Department of Education grants to local educational agencies for development
			 and implementation of personal health and nutrition programs in grades
			 K–12
			(a)DefinitionsIn
			 this section:
				(1)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(2)SecretaryThe
			 term Secretary means the Secretary of Education.
				(b)Program
			 authorizedThe Secretary shall establish a 5-year pilot program
			 awarding grants, on a competitive basis, to not more than 25 local educational
			 agencies to allow the local educational agencies to develop and implement a
			 personal health and nutrition curriculum in elementary schools or secondary
			 schools.
			(c)ApplicationA
			 local educational agency that desires to receive a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require. The application
			 shall contain a plan for the proposed curriculum and for the use of the grant
			 funds by the local educational agency, including a description of the
			 population of children to be targeted by the program assisted under the
			 grant.
			(d)Award
			 basisIn awarding grants under this section, the Secretary shall
			 consider whether the curriculum proposal submitted by the local educational
			 agency in the application—
				(1)is
			 age-appropriate for, and appealing to, children in the targeted population
			 described in the application;
				(2)incorporates
			 evidence-based health and nutrition standards as the basis for
			 instruction;
				(3)integrates
			 classroom instruction with physical activity to demonstrate the benefits of
			 adopting good personal health and nutrition habits;
				(4)incorporates
			 communication with parents and includes family learning activities outside of
			 the classroom; and
				(5)promotes school
			 staff health and wellness.
				(e)Use of
			 fundsA local educational agency receiving a grant under this
			 section shall use such funds to develop and implement a personal health and
			 nutrition curriculum for elementary or secondary school students.
			(f)Authorization
			 of appropriationThere are authorized to be appropriated to carry
			 out this section $500,000 for each of the fiscal years 2009 through
			 2014.
			
